                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JAUSTON HUERTA, et al.,                         )
                                                )
                Plaintiffs,                     )
                                                )
                v.                              )         No. 2:16-cv-00397-JMS-MJD
                                                )
JOHN PLASSE, et al.,                            )
                                                )
                Defendants.                     )

Plaintiffs’ Response to Defendants’ Monthly Status Report and Motion for Parties to
                             Appear to Discuss Status

        Plaintiffs, by counsel, say that:

1.      On October 1, 2019, defendants filed their monthly status report (Dkt. 246), and

the Court has allowed plaintiffs until October 15, 2019, to file their response.

2.      In this most recent report, defendants specify that the population of the Jail was

359 as of September 30, 2019. This is a precipitous increase from the population levels

reported on prior reports as noted below:

        Date of filing (Docket Number)                    Date of Reported Population       Population

        June 28, 2019           (233)                     June 28, 2019                          323
        July 31, 2019           (236)                     July 30, 2019                          331
        September 3, 2019       (243)                     July 30, 20191                         327
        September 30, 2019      (245)                     September 30, 2019                     359




1       Although the date of the population survey is noted in the report as July 30, counsel assumes that
this should be August 30 as the report was a monthly report filed shortly after the end of August.
                                                    [1]
3.    There are 268 beds in the Jail and this Court has concluded that the Jail is

overcrowded when it rises above 80% of capacity, or 214 persons. (Dkt. 146 at 4-5).

4.    At 359 persons the Jail is obviously operating at a crisis level as this is 134% of

maximum capacity and 168% above the 214 figure.

5.    Kenneth Falk did communicate with David Friedrich, one of the attorneys for the

defendants, who explained that the number reported is so high because September 30

was a Monday, and the population rises significantly over the weekend. Mr. Friedrich

indicated that when he met with the Jail Commander last week the Jail population was

under 300.

6.    While it is reassuring that the Jail’s population is not consistently at 359, the fact

that it rises to such a high level over the weekend is extremely disconcerting and raises

the question of whether something should and can be done to prevent such a massive

increase in population on the weekend, or at any other time.

7.    Plaintiffs do not believe that allowing the population levels to be this high, or even

higher, at any time pending construction of the new Vigo County Jail is a viable situation,

given the length of time it takes to build a new facility. This is particularly true if the

population regularly rises to such a high level on the weekends.

8.    Plaintiffs request that, consistent with this Court’s Order of October 10, 2018, (Dkt.

146 at 18), that this Court schedule a hearing at which the Vigo County Sheriff, President

of the Vigo County Council, President of the Vigo County Commissioners, and any other


                                            [2]
individuals who possess information necessary to provide a complete report should

appear to discuss if all entities associated with the criminal justice system in Vigo County,

including the state-court judges, prosecutor, public defenders, probation department,

and community corrections, have been consulted to determine if additional measures can

be taken to respond to the population issue.

9.     Additionally, plaintiffs request that as soon as a bid for construction is accepted

that the defendants file a schedule with the Court detailing the anticipated dates that

relevant construction benchmarks will be met, concluding with the opening of the new

Jail as required by this Court’s Order of October 10, 2018. (Id).

       WHEREFORE, plaintiffs file their response to defendants most recent status report

and request that the case be set for hearing as noted above, and for all other proper relief.




                                                   Kenneth J. Falk
                                                   No. 6777-49
                                                   ACLU of Indiana
                                                   1031 E. Washington St.
                                                   Indianapolis, IN 46202
                                                   317/635-4059
                                                   fax: 317/635-4105
                                                   kfalk@aclu-in.org

                                                   Attorney for the Certified Class




                                             [3]
